  Case 19-19811       Doc 40   Filed 05/25/21 Entered 05/26/21 07:03:59                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-19811
Jonathan W Wright                             )
                                              )                Chapter: 13
                                              )
                                                               Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; IT IS ORDERED:

  The motion is GRANTED as follows:

  1. That the current plan default is deferred to the end of the plan.

  2. The Chapter 13 plan term is extended over 60 months in accordance with 11 U.S.C. §1329(d)(1).

  3. Nothing in this Order will require the Trustee to perform collections from creditors pursuant to
any prior plan.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: May 25, 2021                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
